Citation Nr: 1631432	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-05 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis with a history of rhinitis, pulmonary emphysema, and gastroesophageal reflux disease (GERD_.

2.  Entitlement to service connection for a thoracolumbar spine disorder, to include as secondary to service-connected cervical spine spondylosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to December 1986 and from September 1990 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was subsequently transferred to the RO in St. Paul, Minnesota.

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for peripheral neuropathy of the upper extremities and to an effective prior to December 21, 2007, for the assignment of a 20 percent evaluation for cervical spondylosis.  However, the RO granted those claims in a May 2013 rating decision.  As such, those issues are no longer on appeal, and no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the RO sent the Veteran a notice letter in February 2008 in connection with his claim for service connection for sleep apnea; however, that letter did not inform the Veteran of the evidence and information necessary to substantiate the claim on a secondary basis. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103(a) is remandable error).  Thus, the Veteran should be provided proper notice on remand.

In addition, a VA medical opinion was obtained in February 2014 in connection with the claim for service connection for sleep apnea.  However, since that time, the Veteran's representative asserted in June 2014 that his current sleep apnea is secondary to his service-connected GERD.  There is no medical opinion addressing that theory of entitlement.  Therefore, an additional medical opinion is needed in this case. 

Moreover, a VA medical opinion was obtained in May 2013 in connection with the claim for service connection for a thoracolumbar spine disorder.  The examiner opined that the claimed disorder was less likely than not proximately due or the result of the Veteran's service-connected cervical disability.  In so doing, the examiner reasoned that the thoracolumbar disability was too remote in location to be caused by the cervical disability.  However, as noted by his representative in a March 2016 brief, the Veteran believes that the thoracolumbar spine disorder is related to the decreased range of motion, abnormal posture, and muscle pain and tightness caused by his service-connected cervical spine disability.  Although the examiner did state that there was no documentation of chronic abnormal body carriage due to the cervical spine disability, the Board notes that no examination was performed.  Nor was there any discussion of the range of motion or muscle pain and tightness.  As such, the Board finds that a VA examination is needed to determine the nature and etiology 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection for sleep apnea and a thoracolumbar spine disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea and a thoracolumbar spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current sleep apnea manifested during service or is otherwise causally or etiologically related to his service, to include any environmental exposures from his service in Southwest Asia.  

The examiner should also state whether it is at least as likely as not that the Veteran's current sleep apnea was either caused or permanently aggravated by his service-connected sinusitis with a history of rhinitis, pulmonary emphysema, and GERD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any thoracolumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current thoracolumbar spine disorder manifested during service or is otherwise causally or etiologically related to his service.  

The examiner should also state whether it is at least as likely as not that any current thoracolumbar spine disorder was either caused or permanently aggravated by his service-connected cervical spondylosis.  In so doing, the examiner should address the Veteran's contention that his thoracolumbar spine disorder is related to the decreased range of motion, abnormal posture, and muscle pain and tightness caused by his service-connected cervical spine disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 
 
6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.
 
7.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




